Name: Commission Regulation (EEC) No 469/92 of 27 February 1992 correcting Regulation (EEC) No 362/92 with regard to the time limit for concluding delivery of preliminary contracts in the sector of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/16 Official Journal of the European Communities 28 . 2. 92 COMMISSION REGULATION (EEC) No 469/92 of 27 February 1992 correcting Regulation (EEC) No 362/92 with regard to the time limit for concluding delivery of preliminary contracts in the sector of products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 362/92 is hereby replaced by the following : 'By way of derogation from Article 5 ( 1 ) and (2) of Regulation (EEC) No 1558/91 , for the 1992/93 marke ­ ting year, the time limit for concluding preliminary contracts is fixed at 16 March 1992, and that for forwarding copies of the preliminary contracts to the organization concerned at 26 March 1992.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 362/92 (3) derogates, for the 1992/93 marketing year, from Commis ­ sion Regulation (EEC) No 1558/91 (4) as regards the time limit for concluding delivery of preliminary contracts ; Whereas, as the result of an error, the text of Regulation (EEC) No 362/92 does not correspond to the opinion of the Management Committee ; whereas, therefore, the Regulation in question should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Prcoessed from Fruit and Vegeta ­ bles, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 175, 4. 7. 1991 , p. 1 . (3) OJ No L 39, 15. 2. 1992, p. 15. 0 OJ No L 144, 8 . 6. 1991 , p. 31 .